Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about June 13, 2001, which denied the motion of appellant, plaintiffs’ former attorney, to hold plaintiffs and their present attorneys in contempt, and to reargue and/or renew a prior order fixing appellant’s charging lien, unanimously affirmed, insofar as it denied contempt and renewal, and the appeal otherwise dismissed, with costs.
There is no merit to appellant’s claim that the motion court, in denying his motion for contempt, sua sponte altered and disregarded the plain meaning of its own prior order. The denial of reargument is not appealable (Haberman v Wright, 295 AD2d 142 [2002]), and since appellant’s lien was fixed without reference to any potential recovery, the settlement of the underlying action is not a new fact that can support renewal (CPLR 2221 [e] [2]). Concur — Buckley, P.J., Tom, Rosenberger, Lerner and Marlow, JJ.